     Case:15-08710-BKT13 Doc#:37 Filed:08/04/20 Entered:08/04/20 16:07:51     Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                  CASE NO. 15-08710-BKT13
 4     SONIA NOEMI SANTIAGO TORRES             Chapter 13

 5

 6
       xx-xx-6722
 7
                     Debtor(s)                      FILED & ENTERED ON AUG/04/2020
 8

 9                                          ORDER

10          The trustee is to state his position within twenty-one (21) days as to

11    the Debtor’s reply filed on July 9, 2020 (Docket No. 36).

12          Order due by August 25, 2020.

13          IT IS SO ORDERED.

14          In San Juan, Puerto Rico, this 4 day of August, 2020.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
